 518321 NLRB No. 74G.P. ELECTRIC CORP.
1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the judge's findings.Contrary to the Respondent's contention in its exceptions, thejudge, in the last paragraph of sec. II,A of his decision, properly
found unrebutted Drenckhahn's testimony about statements made by
George Possas to Drenckhahn regarding the Respondent's attempts
to mislead the Union as to the identity and location of its work
projects, and concerning George Possas' displeasure at the Union's
organizing efforts. In addition, the Respondent asserts that, in credit-
ing Drenckhahn's testimony regarding threats of physical violence
and blackballing made against him, the judge improperly found that
these allegations were unrebutted. We note that the judge correctly
stated that Michael Possas denied ever threatening Drenckhahn with
physical violence because of his union activity. The judge, however,
mistakenly stated that Michael Possas did not deny threatening to
blackball Drenckhahn in the electrical industry. We find that this in-
advertent error does not undercut the judge's bases for crediting
Drenckhahn's version of this conversation over that of Michael
Possas.2Because the record before us is insufficient to make a determina-tion, we leave to the compliance stage of the proceeding the Re-
spondent's contention that it has made a valid offer of reinstatementto discriminatee Ronald Drenckhahn.We find no merit in the Respondent's contention that the judgeerred in finding that Foreman Gerald Gajewski's personal record
book was never produced for examination by the General Counsel.
The Respondent's claim is not supported by any evidence or offer
of proof.3The General Counsel filed an exception limited to the judge's in-advertent failure to include a cease-and-desist provision concerning
Drenckhahn's unlawful discharge. We shall modify the rec-
ommended Order accordingly. We shall also modify the judge's rec-
ommended Order in accordance with our recent decision in IndianHills Care Center, 321 NLRB No. 23 (May 8, 1996).4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''G.P. Electric Corp. 
and Local 25, InternationalBrotherhood of Electrical Workers, AFL±CIO.
Case 29±CA±18661June 20, 1996DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDFOXOn January 25, 1996, Administrative Law JudgeRobert T. Snyder issued the attached decision. The Re-
spondent and the General Counsel filed exceptions and
supporting briefs.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings1and con-clusions2and to adopt the recommended Order asmodified and set forth in full below.3ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified and set forth in full below and orders that the
Respondent, G.P. Electric Corp., Deer Park, New

York, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Interrogating its employees concerning their ac-tivities on behalf of Local 25, International Brother-
hood of Electrical Workers, AFL±CIO.(b) Threatening its employees with physical violenceor threatening to prevent them from obtaining future
employment in the electrical field because of their
membership in, activities on behalf of, and sympathies
for the Union.(c) Discharging or otherwise discriminating againstany employee for supporting the Union or any otherlabor organization in regard to their hire or tenure of
employment or any term or condition of employment.(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Within 14 days from the date of this Order, offerRonald Drenckhahn full reinstatement to his former
job or, if that job no longer exists, to a substantially
equivalent position, without prejudice to his seniority
or any other rights or privileges previously enjoyed.(b) Make Ronald Drenckhahn whole for any loss ofearnings and other benefits suffered as a result of the
discrimination against him, in the manner set forth in
the remedy section of the judge's decision.(c) Within 14 days from the date of this Order, re-move from its files any reference to the unlawful dis-
charge of Ronald Drenckhahn, and within 3 days
thereafter notify him in writing that this has been done
and that the discharge will not be used against him in
any way.(d) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination
and copying, all payroll records, social security pay-
ment records, timecards, personnel records and reports,
and all other records necessary to analyze the amount
of backpay due under the terms of this Order.(e) Within 14 days after service by the Region, postat its Deer Park, New York facility copies of the at-
tached notice marked ``Appendix.''4Copies of the no-tice, on forms provided by the Regional Director for
Region 29, after being signed by the Respondent's au-
thorized representative, shall be posted by the Re- 519G.P. ELECTRIC CORP.
spondent and maintained for 60 consecutive days inconspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since October 27, 1995.(f) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
interrogate our employees concerningtheir union activities or threaten them with physical vi-
olence or threaten to prevent them from obtaining fu-
ture employment in the electrical field because of their
membership in, activities on behalf of, and sympathies
for Local 25, International Brotherhood of Electrical
Workers, AFL±CIO.WEWILLNOT
discourage membership in Local 25,International Brotherhood of Electrical Workers, AFL±
CIO, or any other labor organization, by discharging or
otherwise discriminating against our employees in re-
gard to their hire or tenure of employment or any term
or condition of employment.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, within 14 days from the date of theBoard's Order, offer Ronald Drenckhahn full reinstate-
ment to his former job or, if that job no longer exists,to a substantially equivalent position, without prejudiceto his seniority or any other rights or privileges pre-
viously enjoyed.WEWILL
make Ronald Drenckhahn whole for anyloss of earnings and other benefits resulting from his
discharge, less any net interim earnings, plus interest.WEWILL
, within 14 days from the date of theBoard's Order, remove from our files any reference to
the unlawful discharge of Ronald Drenckhahn and WEWILL, within 3 days thereafter, notify him in writingthat this has been done and that the discharge will not
be used against him in any way.G.P. E
LECTRICCORP.Sharon Chau, Esq., for the General Counsel.Harry Raptakis, Esq., for the Respondent.Andrew Bub, Organizer for the Charging Party.DECISIONSTATEMENTOFTHE
CASEROBERTT. SNYDER, Administrative Law Judge. This casewas tried before me on July 17, 1995, in Brooklyn, New
York. The complaint alleges that G.P. Electric Corp. (G.P.
Electric or Respondent) unlawfully interrogated and threat-
ened, and then discharged, its employee, Ronald Drenckhahn,
respectively, in violation of Section 8(a)(1) and (3) of the
Act. Respondent filed an answer denying the alleged viola-
tions.The parties were provided full opportunity to participate,to introduce relevant evidence, to examine and cross-examine
witnesses, to argue orally, and to file briefs. Posttrial briefs
have been filed by counsel for the General Counsel and Re-
spondent and they have been carefully considered. On the
entire record in the case, including my observation of the
witnesses and their demeanor, I make the followingFINDINGSOF
FACTI. JURISDICTIONANDLABORORGANIZATIONSTATUS
At all times material here, Respondent, a New York cor-poration, with its principal office and place of business lo-
cated in Deer Park, New York, has been engaged in the non-
retail construction business. During the past year, which pe-
riod is representative of its annual business operations gen-
erally, Respondent, in the course and conduct of its business
operations described, purchased and received at its Deer Park
facility and at its jobsites located in the State of New York
goods and materials valued in excess of $50,000 directly
from points outside the State of New York and from other
enterprises located within the State of New York, each of
which had purchased and received goods and materials di-
rectly from points outside the State of New York. For pur-
poses of this proceeding, Respondent admits, and I find, that
it is an employer engaged in commerce within the meaning
of Section 2(2), (6), and (7) of the Act. The Respondent also
admits for this proceeding and I also find that Local 25,
International Brotherhood of Electrical Workers, AFL±CIO 520DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
(Local 25, IBEW, Local 25, or the Union) is a labor organi-zation within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. Respondent's Nonunion Status, Alleged Hostility toand Avoidance of Union Organization and EmployeeRonald Drenckhahn's Union Affiliation and ActivityRespondent performs services as an electrical contractoron various construction projects. It was formed as a business
in 1981 and has always operated as a nonunion company.
Ronald Drenckhahn was a member of Local 25, IBEW be-tween 1984 and 1989, and recently, following his separation
from Respondent in May 1994, has rejoined the Union, re-
ceiving a temporary card in July, and permanent membership
in December.From 1991 to May 1994, Drenckhahn was employed byG.P. Electric as an electrician mechanic. Although describ-

ing himself as a foreman, it appeared that as an experienced
mechanic Drenckhahn worked from time to time without im-
mediate supervision as a senior employee to junior or ap-
prentice electricians, and received a higher salary than other
electrical employees. Respondent has not alleged Drenckhahn
as a supervisor within the meaning of Section 2(11) of the
Act and the record evidence does not support such a finding.
At all times material here, Michael Possas has been Re-
spondent's president.Early in 1993, while Drenckhahn was working for G.P.
Electric on a job at a European American Bank (EAB) site
in Huntington, New York, Jack Jilday, a Local 25 delegate,
approached him. Jilday asked Drenckhahn for whom he was
working. Drenckhahn had been given instructions by Re-
spondent that when he was approached by any third party,
particularly union representatives, and asked for the name of
his employer, to give either the name De Fazio Electric or
Helm Electric, both union electrical contractors. On this oc-
casion, Drenckhahn told Jilday he couldn't give him a defi-
nite answer. He then telephoned his office, and George
Possas, Michael's father and Respondent's president until
some time in 1992 or 1993 and thereafter a consultant to his
son in the business, told Drenckhahn to say he was working
for a different contractor than G.P. Electric, De Fazio Elec-

tric. George Possas also told Drenckhahn to bag his tools up
and leave the job because the job was supposed to be done
under a union contract and it was not being done that way
at the time.Before leaving the site, Jilday asked what he was doingworking under G.P.'s name for a different contractor and

suggested Drenckhahn come to the union hall and explain
what was going on with respect to the work.The following day, Drenckhahn went to the union hall andspoke to a couple of delegates, Don Fiore and Andy Bub,
with whom he was familiar from his past union membership.
He told them he was working for a nonunion contractor and
was told when he went on jobs to say he was working for
either De Fazio or Helm, both union contractors. Drenckhahn
also told them what jobs he had been working on, where,
and who he was working for. They asked him if he was in-
terested in organizing the shop, to have it become a union
shop. Drenckhahn said yes, he was. They then asked him to
keep a record of what jobs he worked on, the names of the
jobs and what contractor he was supposed to be working foreach day, and keep them informed of this information everycouple of months.Thereafter, Drenckhahn maintained this information in adaily black calendar book. He kept this log every day in his
personal van which he used to commute to jobs. In 1994
Drenckhahn started using a new 1994 calendar for his daily
log entries.Also, in 1993, Drenckhahn was assigned by G.P. Electric
to work at a warehouse in Brooklyn owned or operated by
Admiral Plastic where Respondent was engaged in a large
retro fit job, as an electrical subcontractor for a contractor
known as EMC. The work hours ran from 4 p.m. until 8 a.m.
George Possas had these hours assigned because, as he told
Drenckhahn, he didn't want the Local 3 electrical union with
jurisdiction in New York City to know Respondent was
working at that location on such a large job.On another occasion, in either January or February 1994,while Drenckhahn was working for Respondent in a building
on Franklin Avenue in Garden City, New York, George
Possas came to the worksite. He told Drenckhahn he had
heard through another contractor that the Union was pushing
on getting his shop to become organized and he was awfully
upset when he heard that. He also disclosed that he had
learned that the Union was on top of him, and was curious
as to what jobs he was doing and was watching his work.
This displeased him. George Possas said he was curious as
to who was informing the Union but he did not think that
it was Drenckhahn.Although Michael Possas testified briefly as a witnesscalled by Respondent, he was not asked and did not deny
Respondent's false attempts to mislead the Union as to theidentity and location of its work projects and sites, nor did
he comment about the hostility his father had expressed to
union organization of his work force. George Possas did not
testify, and thus the comments attributed to him by
Drenckhahn stood unrebutted on this record.B. The Circumstances Surrounding Employee RonaldDrenckhahn's Separation from Employment in May1994On Monday, May 23, 1994, according to Drenckhahn, hewas working with other G.P. Electric employees at a DHL

warehouse in Farmingdale, New York. Drenckhahn's per-
sonal vehicle, a van, was parked in the back of the building.
While on coffeebreak in the morning, Drenckhahn went to
his van and began making entries in his daily log which he
had agreed to supply periodically to the Union. Another em-
ployee, Jeremy Gajewski, the son of Company Foreman and
Supervisor Gerald Gajewski, came over, and after
Drenckhahn had put the logbook down, grabbed it and asked,
what are you writing down there? Drenckhahn grabbed it
back out of Jeremy's hands, told him it was none of his busi-
ness, and then threw the book onto the console of his van.
When Drenckhahn returned to his van later in the afternoon,
the logbook was gone. He normally did not lock his van and
did not do so this day as he went to it periodically to get
his personal tools used on the job and was able to watch it
parked at the open bay door to the warehouse.The following day, Tuesday, May 24, Drenckhahn wascalled from the job at Farmingdale, by a beeper before lunch,
from Liz, the office secretary, to which he responded on a
pay phone, informing him to come in to speak to Mike, and 521G.P. ELECTRIC CORP.
he packed up his tools and went to the Deer Park office. Hefirst passed Liz in an outer office and then met with Mike
Possas who told Drenckhahn he was upset with him and hisDad was upset with him because he was talking to the
Union. They wanted to know what he was telling the union
delegates about their contracts that G.P. Electric was doing

at the time. Mike told Drenckhahn his dad was very upset
that he was informing the Union on what jobs Respondent
was doing and he, his father, was to the point where he was
ready to rip Drenckhahn's head off. Mike repeated he was
awfully upset that he knew Drenckhahn was the one who
was telling the Union what jobs G.P. Electric was working

on. He then handed Drenckhahn a paycheck and told him to
have a nice life. Possas added, if he could help it,
Drenckhahn wouldn't be working any where else in the elec-
trical field and he was not to use Possas as a reference. The
paycheck covered pay for Monday and Tuesday, with normal
deductions, Drenckhahn having received pay for the prior
week on Monday, as was the practice. While this conversa-
tion took place, the door to Possas' office was closed.During his cross-examination, Drenckhahn acknowledgedthat he had not applied for unemployment compensation after
his separation from G.P. Electric. However, Drenckhahn

also noted that he had never filed for unemployment insur-
ance, even when unemployed, as he was at the time of his
testimony. As long as he was capable of working he had
never availed himself of such benefits.Drenckhahn also now related, in response to questioning,that after his discharge he had returned to the Farmingdale
worksite to return his beeper and a power drill, property of
G.P. Electric. While at the site he talked to one employee,

named Armand. On this day, Drenckhahn had driven his own
vehicle, a van, to and from work and Respondent's office.
He also subsequently telephoned Respondent a number of
times in April or May 1995, unsuccessfully trying to reach
Michael and leaving messages with Liz each time, after Re-
spondent had written him offering reemployment.Respondent was able to draw from one of Drenckhahn'sprehearing affidavits that it was Mike Possas who told him
that the late work hours for the Admiral Plastic job were
scheduled to prevent Local 3 from learning of the job. He
had previously testified that George Possas had told him.
Drenckhahn explained that George Possas had instructed him
to work the late hours and Michael told him not to let
``Local 3 guys'' see the workers on the job but that both fa-
ther and son had expressed concern about losing the job if
Local 3 found out. I find Drenckhahn's explanation reason-
able and conclude there was no fatal variance between his
affidavit and his testimony.Although in a pretrial affidavit Drenckhahn mentions thatwhen he called Liz from the Farmingdale job she told him
Mike wanted to see him to send him to another job,
Drenckhahn could only recall being asked to return to see
Mike. Drenckhahn was asked for the first time on cross-ex-
amination about a statement he may have made at his exit
interview about going to work for his brother. Drenckhahn
denied ever saying that but acknowledged he may have spo-
ken about working with his brother at the exit interview.
Drenckhahn explained that his older brother was a Local 25
journeyman electrician, employed by a firm called Gasoline
Installations and his younger brother was a Local 3 appren-
tice. Neither had ever been self-employed. After Mike Possastold Drenckhahn not to use him as a reference to obtain fu-ture employment, he told Possas he could always go to work
somewhere else; if he had to he'd work where his brother
works by getting a union referral to that firm. He had been
an electrician for 15 years and was not worried about getting
a job.On his separation from Respondent, in fact, Drenckhahndid not obtain employment for at least 5 weeks, until July
1994. In fact, it was not until July 1994, when the Union
placed him to work for a union contractor as a maintenance
mechanic on a temporary basis, that he was paid only $15
per hour without benefits, $4 less than his earnings at Re-
spondent, as the least senior employee. Drenckhahn is fully
credited on his version of the conversation.G.P. Electric President Michael Possas testified during
the presentation of Respondent's defense. Possas claimed
Drenckhahn quit under the following circumstances.
Drenckhahn had not shown up for work on Wednesday, May
25, and Possas had him beeped several times but without
success. Finally, Drenckhahn showed up at the office after
lunch, sat down in Possas' office, and during some small talk
told him he was going to work with his brother. There was
no animosity and Possas told Liz to write him a check and
that was all. Possas denied that the question of the Union
came up or that he ever threatened Drenckhahn with physical
violence because of his union activity. Michael Possas did
not deny ever threatening to blackball Drenckhahn in the
electrical industry as testified to by Drenckhahn. Further-
more, it was not Michael Possas who Drenckhahn alleged
threatened him with a head bashing but rather George Possas
through his son's comments, and George Possas did not tes-
tify to deny his threat which his son passed on to the em-
ployee.Possas provided no explanation from Drenckhahn as towhy a senior and experienced employee who had no imme-
diate prospect of other employment would want to quit a job
which provided certain benefits described by another em-
ployee, Armand D'Avignon, and Drenckhahn. D'Avignon
testified that he was surprised when Drenckhahn left the
Company, because it was a good job and they worked
through slack times without layoff. Drenckhahn noted that
besides being out of work for over a month after his separa-
tion, at G.P. Electric there was no demand on how much

work you had to do each day. There was no pressure to
push; they worked hard but were not pushed or pressured to
produce more than what they were doing. There was no con-
trary testimony offered by Respondent and these employee
descriptions of the advantages of G.P. Electric employment

are credited.Unaccountably, Mike Possas asserted that while Drenck-hahn was in his office on May 25, the two engaged in small
talk during which the employee told him he was quitting. On
cross-examination Possas could not recall any of the small
talk other than Drenckhahn telling him he was going to work
for his brother. It defies credibility that Mike Possas would
not recall the surprising events of that day other than the em-
ployee's desire to quit to work for his brother.Michael Possas' version of the events resulting inDrenckhahn's separation from employment makes no sense,
is not logical or reasonable, and is not credited.Respondent produced Elizabeth Innaco, the secretaryDrenckhahn had identified as ``Liz'' who testified she had 522DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
been employed 14 years as the G.P. Electric secretary.
Innaco denied that she had paged Drenckhahn to come to the
office on May 24 or 25. She claimed that Drenckhahn came
in to the office at about 1:30 p.m. on May 25 and went in
to speak with Michael. She overheard Drenckhahn tell Mi-chael that he had another job. The door separating her desk
from the office was open. Michael then instructed her to
write out a check for him, which she did, the check rep-
resenting pay for 2 days, Monday and Tuesday of that week.
The check was for $288. Innaco swears she then made the
following entry on Drenckhahn's payroll sheet, ``(5/25/94
PAID RON 288.00 FOR 16 00 hrs.)'' She swore she also
wrote at the top of the sheet following DATE LEFT, ``Quit
5/25/94.'' Innaco further testified that as she prepared and
gave him the check Drenckhahn told her he'd gotten a job
working for his brother. After May 25, Drenckhahn tele-
phoned Respondent, Innaco answered, and he asked to speak
with Michael. When she asked if he was coming back to
work, he said he didn't really want to.It is evident that Innaco did not hear or was not preparedto testify to hearing any of the conversation between Possas
and Drenckhahn which concluded with the employee being
separated from employment. Thus, the only testimony di-
rectly contradicting Drenckhahn's testimony that he was
fired, comes from Mike Possas who I have discredited. Nei-
ther did Innaco testify what led her to write that the em-
ployee quit on his payroll sheet. She did not attribute her un-
derstanding of Drenckhahn's quitting to anything Possas may
have said. His instruction to her to prepare a check for 2
days' work is consistent with Drenckhahn's own testimony.
Possas' and Innaco's dates are off by 1 day. I credit
Drenckhahn, over both Possas' and Innaco's conflicting testi-
mony as well as Innaco's self-serving writing, that he was
called in to the office by a page from Innaco on Tuesday,
May 24. It is noteworthy that Respondent's canceled check
for 2 days' pay to Drenckhahn could have been produced by
it to corroborate the date of his payment, but Respondent
chose not to do so.It appears that Respondent seized on Drenckhahn's com-ments about finding work at his brother's union firm to cre-
ate a fraudulent ground for Drenckhahn to quit. Iannaco's
comment about Drenckhahn working for his brother is not
believable. I can only conclude that Innaco's long association
with the Possas' father and son as their principal or sole sec-
retary contributed to her willingness to fabricate certain dates
and events. Yet, she was careful not to attribute direct state-
ments of a voluntary separation to either Drenckhahn or
Possas.Respondent also called Jeremy Gajewski as a witness. Hetestified that his father is Respondent's foreman. Gajewski
claimed that the last few days Drenckhahn was on the DHL
job in Farmingdale he had been driven to and from work by
Armand D'Avignon because his own car had broken down.
Gajewski also denied that he ever saw Drenckhahn writing
in a notebook or that he ever took such notes or advised the
Possas' of them. Armand D'Avignon, also called as a wit-
ness by Respondent, testified at variance to Gajewski.
D'Avignon recalled Drenckhahn on his last day coming on
the job in his car and beeping his horn. D'Avignon gave him
some tools and Drenckhahn said he was leaving the job with-
out explaining why. D'Avignon testified he expressed sur-
prise because Drenckhahn was a good worker and the condi-tions on the job were good, they could work at their ownpace and take little breaks. Drenckhahn also had never pre-
viously spoken to him about leaving the job although they
were often working on the same job and were good friends.
D'Avignon could not recall the vehicle Drenckhahn drove to
the jobsite his last day, but did not believe it was a van al-
though he was aware that Drenckhahn was getting a van be-
fore he left the job.The young Gajewski is not credited with respect to his de-nial that he ever saw Drenckhahn making notes or took his
notebook to pass along to Possas. Having previously credited
Drenckhahn that Mike Possas accused him of informing the
Union as to G.P. Electric jobs at his exit interview a day

following the theft of his notebook, I find that Gajewski took
the notebook and informed Respondent of its contents. The
timing of these events, and the interaction with Gajewski the
prior day, all support the inference I draw that Respondent
learned from Gajewski of Drenckhahn's union activities
within a day of separation from the work force. Gajewski's
efforts to slant his testimony in favor of Respondent is most
evident in his willingness to lie as to how Drenckhahn got
to and from work his last days on the DHL job.Gerald Gajewski, the company foreman and supervisorwho acknowledged having the authority to hire and fire, also
testified for Respondent that Drenckhahn worked both Mon-
day and Tuesday, May 23 and 24, at Farmingdale, and then
on May 25 did not show up for work until midday when he
came by in a four-door white car and beeped Armand to
come out. Gajewski was willing to volunteer two comments
that Armand D'Avignon refused to testify about. One was
that Drenckhahn did not own a van. This flies in the face
of both Drenckhahn's and D'Avignon's testimony. The sec-
ond, more significant, was that Armand told him thatDrenckhahn had quit and was going to work for his brother.
D'Avignon was firm that Drenckhahn never told him why he
was leaving the job or the circumstances under which he left.
Yet, Gajewski was willing to volunteer false testimony con-
sistent with both Possas' and Innaco's deceptions to strength-
en Respondent's defense.During his cross-examination, Gajewski was obliged to re-cant his prior firm testimony, admitting now that he had no
actual knowledge whether Drenckhahn owned a van.
Gajewski further testified that his personal logbook entries
for the week of May 23, 1994, which he used to refresh his
recollection prior his testimony, would corroborate his testi-
mony about Drenckhahn's worktime that week, yet he was
not able to produce the book at the hearing, and there is no
evidence that he ever later produced it for examination by
the General Counsel. Gajewski's recital regarding
Drenckhahn's May 23 and 24 worktime and May 25 appear-
ance at the Farmingdale worksite is not credited.Analysis and ConclusionsIt is clear from the foregoing findings of fact that Re-spondent seized on its unexpected discovery of Ronald
Drenckhahn's union involvement, made manifest in the log-
book he had kept for the Union of Respondent's worksites,
projects, and false union business affiliations which came to
its attention, to fire him precipitately and without warning
and without taking any precautions to shield its true unlawful
motive. Respondent did not dispute its deep hostility to en-
tering a union relationship and in discussions with 523G.P. ELECTRIC CORP.
1Under New Horizons, interest is computed at the ``short-termFederal rate'' for the underpayment of taxes as set out in the 1986
amendment to 26 U.S.C. §6621.
Drenckhahn its chief officials voiced their obvious abhor-rence of union affiliation and their fear that their work
projects and devices to avoid the Union were being observed
and reported to the Union. When these fears proved to be
well grounded and the identity of the union informant be-
came known to them Respondent took immediate steps to rid
itself of the culprit. In so doing, its president, on behalf of
Respondent, committed multiple violations of the Act. By
questioning Drenckhahn at his exit interview as to what he
was telling the Union about G.P. Electric contracts, Re-

spondent unlawfully interrogated the employee about his
union activities. By passing along his father's threat to rip
Drenckhahn's head off, Michael Possas, as Respondent's
president and agent and on its behalf, threatened Drenckhahn
with physical violence because of his union activities in fur-
ther violation of the Act. By telling Drenckhahn that if he
could help it, the employee wouldn't be working in the elec-
trical field, Respondent, by its president and agent, Michael
Possas, committed a separate independent violation of threat-
ening an employment black ball in the electrical industry in
violation of the Act.The culmination of Respondent's illegal conduct was itsdischarge of employee Drenckhahn at this meeting which
was principally motivated by his union activities, adherence,
and sympathies. In particular, by relying exclusively on its
fraudulent defense that he quit, Respondent has failed to
show that it would have discharged Drenckhahn even in the
absence of his protected conduct. Wright Line, 251 NLRB1083 (1980), affd. 662 F.2d 899 (1st Cir. 1981), cert. denied
455 U.S. 989 (1982).CONCLUSIONSOF
LAW1. Respondent G.P. Electric Corp. is an employer within
the meaning of Section 2(2), (6), and (7) of the Act.2. Local 25, International Brotherhood of Electrical Work-ers, AFL±CIO is a labor organization within the meaning ofthe Act.3. By interrogating its employees concerning their mem-bership in, activities on behalf of, and sympathies for the
Union, by threatening its employees with physical violence
because of their activities on behalf of the Union, and bythreatening to prevent its employees from obtaining futureemployment in the electrical field, because of their member-
ship in, activities on behalf of, and sympathies for the Union,
the Respondent has interfered with, restrained, and coerced
its employees in the exercise of their Section 7 rights in vio-
lation of Section 8(a)(1) of the Act.4. By discharging employee Ronald Drenckhahn becauseof his membership in, support of, and activities on behalf of
Local 25, Respondent has been discriminating in regard to
the hire or tenure or terms and conditions of employment of
its employees, thereby discouraging membership in a labor
organization in violation of Section 8(a)(1) and (3) of the
Act.THEREMEDYHaving found that Respondent has engaged in certain un-fair labor practices, in violation of Section 8(a)(1) and (3) of
the Act, I shall recommend that it cease and desist therefrom
and take certain affirmative actions which are necessary to
effectuate the policies of the Act.I shall recommend that Respondent offer RonaldDrenckhahn reinstatement to his former position or, if no
longer available, to a substantially equivalent position, with-
out prejudice to his seniority and other rights and privileges,
and make him whole for any loss of earnings and other bene-
fits he may have suffered as the result of Respondent's un-
lawful discrimination against him. Such amounts shall be
computed in the manner prescribed in F.W. Woolworth Co
.,90 NLRB 289 (1950), and shall be reduced by net interim
earnings, with interest computed in accordance with New Ho-rizons for the Retarded, 283 NLRB 1173 (1987).1I shallalso recommend that Respondent expunge from its files any
references to Drenckhahn's unlawful discharge and notify
him in writing that this has been done and that the discharge
will not be used against him in any way.[Recommended Order omitted from publication.]